Order filed December 22, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00301-CV
                                   ____________

ANMOS TRANSPORTATION, INC. AND ANANT SHRESTHA, Appellants

                                         V.

                      SANTANDER BANK, N.A., Appellee


                  On Appeal from County Court at Law No 3
                           Tarrant County, Texas
                    Trial Court Cause No. 2018-007723-3

                                    ORDER

      Appellant’s brief was due November 23, 2020. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before January 21, 2021, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.